PER CURIAM:
We grant Relator Catherine Constant Crowley’s application and reverse the ruling of the district court insofar as the district court desisted from exercising jurisdiction over these custody proceedings. Although both Florida and Louisiana arguably have jurisdiction, the Twenty-Fourth Judicial District Court should exercise jurisdiction pursuant to La.Rev.Stat. 13:1702(A)(1) because Louisiana is the children’s home state and has been for over six months prior to the commencement of these proceedings. We remand the case back to the district court to entertain the merits of the case. However, until the district court has heard and acted on the merits, this Court will keep in place its order staying the exercise of visitation with the two minor children by their father, Dennis J. Crowley.